Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
     Applicant’s amendment in the reply filed on 9/16/2022 is acknowledged, with the cancellation of Claims 5 and 9; and the additional newly added Claims 14-16.  Claims 1-4, 6-8, and 10-16 are pending. Claims 1-4, 6-8, and 10-16 are examined on the merits. Any rejection that is not reiterated is hereby withdrawn.




Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 8, and 10-16 are newly rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Silva et al (BR 102013011129 A2).
This is a new rejection necessitated by the Applicant’s amendment filed on 9/16/2022.

Silva et al teach antiseptic composition for the treatment of bovine mastitis comprising the aqueous extract of Hedychium coronarium at a concentration of 25% (thus an effective amount, thus claim 2 is met, thus a method for protecting and/or activating at least one cellular clean-up system, thus claim 3 is the inherent mechanism of the action, thus claims 8, 10-13 are met). Antiseptic composition for the treatment of bovine mastitis according to Claim 1, characterized in that it is applied in topical form (see claim 1) (thus topically administering, thus claim 1 is met). Silva et al teach the best inhibitory dose in the tests was 25 grams of the rhizome of the Hedychium coronarium plant (thus claims 1, and 14-16 are met) for each 100 ml of distilled water for 15 minutes over low heat, with subsequent initial volume recomposition with sterile distilled water. Silva et al teach Bovine mastitis, illness high prevalence dairy herds, produces inflammation in the mammary gland, occurring principally by infection up skin microorganisms (thus claim 2 is met) ceiling route mammary channel (page 1, 2nd paragraph).
Therefore, the reference is deemed to anticipate the instant claim above.


Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-8, and 10-16 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Silva et al as applied to claims 1-3, 8, and 10-16 above, and further in view of Tailor (Tailor, Isolation of phytoconstituents and in vitro antilithiatic by titrimetic method, antioxidant activity by 1,1- diphenyl-2- picryl hydrazyl scavenging assay method of alcoholic roots & rhizomes extract of hedychium coronarium J. Koenig plant species. Asian Journal of Pharmaceutical and Clinical Research, (2015) Vol. 8, No. 4, pp. 225-229).
This is a new rejection necessitated by the Applicant’s amendment filed on 9/16/2022.
The teachings of Silva et al are set forth above and applied as before.
The teachings of Silva et al do not specifically teach using root of the claimed plant material.
Tailor teaches the herbal medicines do not have any side effect and it is cost effective and safest medicine from an ancient periods.  Urolithiasis or Lithiasis is a consequence of complex physical processes.  The major factors are supersaturation of urine with the offending salt and crystallization.  Crystals retained in kidney can become nucleus for stone formation.  This process is synonymously known as Urolithiasis or Lithiasis or Nephrolithiasis or Kidney stones or renal calculi. Calcium-containing stones are the most common comprising about 75% of all urinary calculi, which may be in the form of pure calcium oxalate (50%) or calcium phosphate (5%) and a mixture of both (45%).  In this study, ethanolic & aqueous extracts of roots and rhizomes of Hedychium coronarium J.  Koenig plant were evaluated for their potential to dissolve experimentally prepared kidney stones like calcium oxalate by titrimetic method with an invitro model and Antioxidant activity performed by DPPH scavenging assay method.  Phytoconstituents were also isolated by chromatographic techniques of this plant species.  Method: For performing invitro antilithiatic activity titrimetic method was adopted and for antioxidant activity 1,1-diphenyl-2-picryl hydrazyl (DPPH) scavenging assay method was adopted.  Phytoconstituents were isolated by column and thin layer chromatographic techniques.  Results & Conclusion: Ethanolic roots & rhizomes extract of this plant produced highest dissolution of stones when compare to standard drug cystone and at 10 mg. concentration. Also this study showed alcoholic extract of roots & rhizomes of Hedychium coronarium J.  Koenig plant in higher concentration possess best antioxidant potential as compare to standard ascorbic acid with IC50 value 9.0 and 18.9 μg/ml. for ascorbic acid and alcoholic extract respectively.  Isolated phytoconstituent from alcoholic extract of this plant was 8a, hydroxy hedychilactone and its structure was confirmed by IR, NMR and Mass spectroscopic datas (see Abstract).
             It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the root of the claimed plant material since as evidenced by Tailor, roots and rhizomes of Hedychium coronarium are used interchangeably in the art. Since both of the references teach the same plant material Hedychium coronarium, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together. 
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Silva et al and Tailor.


Conclusion
             No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655